Case 6:19-cv-00330-JDK-JDL Document 6 Filed 08/05/19 Page 1 of 1 PageID #: 27




                                    PLEASE DELIVER ATTACHED COURT CORRESPONDENCE
                                    TO ADDRESSEE AND HAVE FOLLOWING RECEIPT
                                    EXECUTED. PLEASE RETURN EXECUTED RECEIPT TO
                                    THE COURT. IF ADDRESSEE IS NO LONGER AT YOUR
                                    INSTITUTION, PLEASE ADVISE US OF RELEASE DATE &
                                    FORWARDING ADDRESS ND/OR NAME AND ADDRESS OF
                                    PAROLE OFFICER. THANK YOU! - U.S. DISTRICT CLERK

                                    RE:            Urj z//1*/                      J*
                                    RECEIVED: U™Sl
                                    on this S           -day 20                       a.m./ft®.

                                    at    f HY          >_V
                                                        (Name of Ihstitutio
                                                                   jJ\a
                                    Witness (if by mark) (SiWi mgjionniark, of addressee)
                                    -         REceSg '
                                    Witness (if by marfr)
                                                                       5 20©
                                    WE CERTIFY THAT'    JDRESSEE (REFUSED) OR (WAS
                                    UNABLE) TO SIGN JHt    /|/gEG0PSr«©' THAT THE
                                    COURT CORRESPO DENCE'WA Bfe tVERED TO THE
                                    ADDRESSEE AT A.M./P.M. ON THIS DAY
                                    OF              ,       20         ,        AT            .
                                                                      (Name of Institution)


                                    Signature of Institution Delivering Agent



                                    Witness
